Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 10/14/2022. 
Claims 1-4, 6-14, 16-20 are pending and presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-9, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 2019/0036808 A1) in view of Shay et al. (US 2004/0153563 A1), Andrieux (US 2006/0221971 A1) and Gaddis et al. (US 2005/0201302 A1).  

Regarding claims 1, 4, 11, 14, 20, Shenoy discloses a method, a tangible non-transitory computer readable medium or an apparatus comprising: 
One or more network interfaces (see fig. 2A, IFC 232A-232N); 
A processor coupled to the one or more network interfaces and configured to execute one or more processes (fig. 2A, 214); and 
A memory configured to store a process that is executable by the processor (par. 0008, 0058), the process when executed configured to:
generating a plurality of rerouting patches for the network that reroute traffic in the network to avoid the service level agreement violations predicted to occur in the network (see fig. 6, par. 0094-0098, step 620 in particular describes determining alternate links, when an SLA is violated, such that future violations can be prevented); 
forming, by the device and based on the plurality of rerouting patches, a set of rerouting patches that comprises at least a portion of the plurality of rerouting patches, wherein the device forms the set of rerouting patches by applying an objective function to the plurality of rerouting patches (see fig. 6, par. 0094-0098, further describes that the alternate links are selected if they satisfy the SLA and even then multiple routes are still remaining then selecting based on load); and 
applying, by the device, the set of rerouting patches to the network, prior to when the service level agreement violations are predicted to occur in the network (see fig. 6, par. 0094-0098, step 624, specifically describes applying the routes).
Shenoy fails to disclose but Shay discloses obtaining, by a device in a network, probabilities of service level agreement (SLA) violations predicted to occur in the network (par. 0053) and applying, by the device, the set of rerouting patches to the network, prior to when the service level agreement violations are predicted to occur in the network (par. 0003, 0012, abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include obtaining probability of SLA violations predicted to occur in the network, and determine alternate routes based on SLA violations predicted to occur such that a more appropriate route can be implemented prior to when the SLA is expected to be violated. 
The motivation for doing so would be to allow avoiding future SLA violation. 
Shenoy fails to disclose but Andrieux discloses using one or more size constraints or wherein the one or more size constraints comprise a router constraint that limits the set of rerouting patches to a maximum number of rerouting patches to be applied to a particular router in the network as recited in claim 4 (par. 0036). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include one or more size constraints as described by Andrieux. 
The motivation for doing so would be to allow avoiding the loading of the router. 
Although, Shenoy discloses implementing rerouting patches, it fails to disclose but Gaddis discloses wherein at least one new rerouting patch generated by consolidating two or more patches in the plurality of rerouting patches (see par. 0151, discloses generating a new route by combining one or more routes or consolidating).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include consolidating routing patches such that the patches can be simplified prior to implementation. 
The motivation for doing so would be to allow efficiently implementing the routing patches.  

Regarding claims 2, 12, Shenoy discloses the method wherein the network comprises a software-defined wide area network (SD-WAN) (par. 0023).

Regarding claims 3, 13, the combination of Shenoy, Shay and Andrieux discloses the method wherein the one or more size constraints comprise a global constraint that limits the set of rerouting patches to a total number of rerouting patches globally across the network (see Andrieux: par. 0036, or fig. 2, step 202 describes establishing limit for VPNs).

Regarding claims 8, 18, the combination of Shenoy, Shay and Andrieux discloses the method wherein the one or more size constraints comprise a constraint that limits the set of rerouting patches to a total number of rerouting patches per model of router in the network, geographic region in which the network is located, or an area of the network (see Andrieux: par. 0036, or fig. 2, step 202 describes establishing limit for VPNs, i.e. area of network).

Regarding claims 9, 19, the combination of Shenoy, Shay and Andrieux discloses the method further comprising: providing, by the device, information regarding the set of rerouting patches to a user interface (see Shenoy: par. 0066, discloses a user interface allowing for configuration); and receiving, at the device, an instruction via the user interface to adjust the set of rerouting patches or the one or more size constraints (see Shenoy: par. 0066, discloses a user interface allowing for configuration).

Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy, Shay, Andrieux and Gaddis as applied to claims 1, 11 above, and further in view of Blom et al. (US 2009/0125631 A1).

Regarding claims 6-7, 16-17, Shenoy fails to disclose but Blom (US 2009/0125631 A1) discloses the method further comprising: computing, for each of the patches in the plurality of rerouting patches, an expected reward (see par. 0036-0039, the expected reward is SLA or QoS); and ranking the patches in the plurality of rerouting patches by their expected rewards (see Ibid.) or wherein the expected reward for a particular patch represents an amount of time that the particular patch would avoid a service level agreement violation or a number of sessions in the network that the particular patch would save as recited in claim 7 (see Ibid.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining paths and ranking them in terms of violations such that the paths where the SLA violation is first in time are implemented before the rest as described by Blom. 
The motivation for doing so would be to allow prioritizing to reduce SLA violations. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shenoy, Shay, Andrieux and Gaddis as applied to claims 1, 11 above, and further in view of Vasseur et al. (US 9,774,522 B2).

Regarding claim 10, Shenoy fails to disclose but Vasseur discloses the method further comprising: obtaining, by the device, telemetry data indicative of network performance, after applying the set of rerouting patches to the network (see col. 13, lines 64-col. 14, lines 15); and adjusting, by the device and based on the telemetry data, how the device forms future sets of rerouting patches (see Ibid).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include obtaining performance data and adjusting the formulation of future patches as described by Vasseur. 
The motivation for doing so would be to allow learning and adapting based on performance of implementation of patches. 

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
Applicant amended the claim to recite “at least one new rerouting patch generated by consolidating two or more patches in the plurality of rerouting patches.” Thereafter, applicant argues that Wang fails to disclose this limitation because Wang discloses consolidating two or more routes and not routing patches. Applicant argues that based on the well known field of computers and based on applicant’s specification, routing patches are known as routing decisions. Examiner respectfully disagrees. 
In particular, Applicant pointed to specification at page 15, lines 13-15. 

    PNG
    media_image1.png
    335
    646
    media_image1.png
    Greyscale

As noted at the end of the paragraph, “routing decisions” are not same as routing patches. There is no particular description of it in this portion. In fact routing decision is described in completely different context than what applicant argues. Additionally, contrary to applicant’s argument that routing patches are well known as “routing decisions,” Examiner requests applicant to produce a prior art that discloses routing patches as routing decisions or substantiate the claim that applicant makes in the remarks. 
	Initially, Examiner notes that the applicant specification is silent as to what the rerouting patches are. From the description and usage of the term or context of how the term is used, one of ordinary skill in the art would understand routing patch to be reroute that are to be implemented in the network to alleviate SLA issues. As such, the presently cited references disclose routing patches, or reroutes that are to be implemented in the network. The reference fails to disclose for example consolidation of the routes that are to be implemented. In other words, if 5 reroutes or routing patches are to be implemented, the primary reference fails to disclose combining some of the 5 routes to reduce the number of patches to be implemented. Previously cited Wang or newly cited Gaddis, both disclose that routing paths, such as those disclosed in Shenoy, can be combined to reduced the overall number of them. As such, Applicant’s argument are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dale et al. (US 2017/0104678 A1) – discloses consolidating multiple route prefix or entries with a single supernet route prefix. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466